Citation Nr: 0017205	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus as 
secondary to hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
December 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
1997, the RO denied reopening the claim for service 
connection for a right hip disability.  The June 1998 rating 
decision denied service connection for hearing loss and for 
tinnitus as secondary to hearing loss.  


FINDINGS OF FACT

1.  The medical evidence does not include a nexus opinion 
relating a current disability of hearing loss to an in-
service event.  

2.  The medical evidence does not include a nexus opinion 
relating a current disability of tinnitus to an in-service 
event or to a service-connected disability.  

3.  The RO denied service connection for a right hip 
disability in January 1995 and notified the veteran of that 
decision by letter dated January 18, 1995; he did not appeal.  

4.  Evidence received since the January 1995 rating decision 
is not probative of the issue of entitlement to service 
connection for a right hip disability or is duplicative of 
evidence previously considered.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).  

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

3.  The January 1995 rating decision became final because the 
RO notified the veteran of that decision by letter dated 
January 18, 1995, and he did not appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (1999).  

4.  The evidence received since the January 1995 rating 
decision is not new and material; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing loss and tinnitus

Factual Background

The December 1971 enlistment examination report stated that 
the veteran's ears were normal.  Audiological examination 
revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
35
35
 LEFT
15
15
10
45
45

The November 1974 separation examination report stated that 
the veteran's ears were normal, and no pertinent defects or 
diagnoses were noted.  

Form DD 214 stated that the veteran served approximately 2-
1/2 years overseas and that his last overseas service was in 
Germany.  His primary specialty was combat engineer, and his 
related civilian occupation was construction worker.  

The veteran told the December 1991 examiners that he had been 
in good health until the last week in November 1991.  In the 
context of describing former drug use, the veteran admitted 
that he had used intravenous drugs in Vietnam over 20 years 
earlier.  

In January 1998, the veteran complained of bilateral tinnitus 
and hearing loss secondary to noise exposure in service.  The 
veteran reported that constant ringing in both ears began 
around 1976.  Audiological examination revealed pure tone 
thresholds, in decibels, as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
35
50
35
31
 LEFT
5
40
55
40
35

Speech recognition was 96 percent in the right ear and 92 
percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss.

The February 1999 appeal and representative's August 1999 
statement alleged that the veteran was exposed to noise in 
service from heavy equipment operation, road clearing 
equipment, and demolition.  The veteran and his 
representative alleged that this noise exposure while he was 
a combat engineer had caused hearing loss and tinnitus.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Audiometric testing measures threshold hearing levels in 
decibels (dB) over a range of frequencies in Hertz (Hz); the 
threshold for normal hearing is from zero to 20 dB, a higher 
threshold indicates some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Under the provisions of 38 
C.F.R. § 3.385 (1999), impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

The regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d)(1999); Kessel v. West, 13 Vet. App. 9, 17 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  


Analysis

The claim of entitlement to service connection for hearing 
loss is not well grounded.  The medical evidence included a 
current diagnosis of hearing loss because the January 1998 
diagnosis was bilateral sensorineural hearing loss.  

For the limited purpose of determining whether the claim for 
service connection for hearing loss is well grounded, service 
medical records included an in-service diagnosis of hearing 
loss for the left ear only.  The December 1971 audiological 
examination, at enlistment, revealed pure tone thresholds of 
45 decibels at the frequencies of 3,000 and 4,000 Hertz in 
the left ear.  See 38 C.F.R. § 3.385.  Form DD 214 showed 
that the veteran worked as a combat engineer during the 
Vietnam War era, and he provided lay evidence that he was 
exposed to noise in service from heavy equipment operation, 
road clearing equipment, and demolition.  In addition, the 
veteran did not allege exposure to combat in Vietnam, and 
Form DD 214 did not show receipt of Vietnam-related 
decorations or medals.  

In any event, the claim for service connection for hearing 
loss is not well grounded because the medical evidence did 
not include a nexus opinion relating the current bilateral 
sensorineural hearing loss to the veteran's active service.  
Although the veteran and his representative asserted that 
noise in service caused bilateral hearing loss many years 
later, they are lay persons who are not competent to diagnose 
the cause of his disability.  While a lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Although the Board decided the veteran's claim for service 
connection for hearing loss on grounds different from that of 
the RO, which found no incurrence or aggravation in service, 
the veteran has not been prejudiced by the decision.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The claim of entitlement to service connection for tinnitus 
as secondary to hearing loss is also not well grounded.  For 
the limited purpose of determining whether the claim is well 
grounded, the medical evidence included a current diagnosis 
of tinnitus because the January 1998 examiner noted that the 
veteran reported constant ringing in both ears.  

The claim for service connection for tinnitus is not well 
grounded on a secondary basis because the medical evidence 
did not include a nexus opinion relating a current diagnosis 
of tinnitus to a service-connected disability.  Even if 
hearing loss had been service-connected, which it was not, 
the evidence did not include a medical opinion relating the 
current constant ringing in the veteran's ears to hearing 
loss.  Accordingly, the claim for service connection for 
tinnitus as secondary to hearing loss is not well grounded.  

The claim for service connection for tinnitus is not well 
grounded on a direct basis because the medical evidence did 
not include an in-service diagnosis or treatment for tinnitus 
or include a nexus opinion relating the current constant 
ringing in the veteran's ears to in-service noise from heavy 
equipment operation, road clearing equipment, and demolition, 
or any other in-service event.  In addition, the evidence did 
not show exposure to combat noise.  Accordingly, the claim 
for service connection for tinnitus is not well grounded on a 
direct basis.  

The foregoing discussion is sufficient to inform the veteran 
of the elements necessary to complete an application to 
reopen the claims for service connection for hearing loss and 
for tinnitus as secondary to hearing loss.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
The VA cannot assist in any further development of these 
claims because they are not well grounded.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 13 Vet. App. 205 (1999).  


Right hip
The evidence prior to the January 1995 rating decision

The December 1971 enlistment examination report stated that 
the veteran's musculoskeletal system was normal.  The 
November 1974 separation examination report stated that the 
veteran's musculoskeletal system was normal, and no pertinent 
defects or diagnoses were noted.  

Form DD 214 stated that the veteran served approximately 2-
1/2 years overseas and that his last overseas service was in 
Germany.  His primary specialty was combat engineer, and his 
related civilian occupation was construction worker.  

The veteran told the December 1991 examiners that he had been 
in good health until the last week in November 1991.  In the 
context of describing former drug use, the veteran admitted 
that he had used intravenous drugs in Vietnam over 20 years 
earlier.  The musculoskeletal system was unremarkable.  

The September 1992 examiner stated that the consensus was 
that the veteran had adult onset of juvenile rheumatoid 
arthritis.  

The veteran was examined at a private clinic in June 1994 for 
complaints of rheumatoid arthritis with right hip pain.  The 
impression was a severe joint space narrowing consistent with 
rheumatoid arthritis, protrusio acetabulum beginning on the 
right, and mottled sclerosis and lucency of the right femoral 
head that could indicate superimposed degenerative change or 
avascular necrosis.  

The July 1994 and November 1994 assessment was rheumatoid 
arthritis of the right hip.  
The evidence since the January 1995 rating decision

The veteran's December 1997 application to reopen the claim 
for service connection for a right hip disability alleged 
that rheumatoid arthritis had resulted from a tank accident 
in Germany.  

The RO's December 1997 letter to the veteran requested new 
and material evidence to reopen the claim for service 
connection for a right hip disability.  

The February 1999 appeal alleged that the veteran's right hip 
started causing problems in 1974 and that it had worsened 
since service.  The veteran further alleged that he had filed 
a notice of disagreement with the January 1995 rating 
decision.  

The representative's August 1999 statement alleged that the 
veteran worked as a combat engineer in service and that he 
injured his right hip in service.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) defined a 
three-step process for reopening claims.  The Board must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., the new evidence 
bears directly and substantially on the specific matter, and 
is so significant that it must be considered to fairly decide 
the merits of the claim; second, if new and material evidence 
has been presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, 2 Vet. App. 422 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992).  When 
determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

The January 1995 rating decision, that denied reopening the 
claim for service connection for a right hip disability, 
became final because the RO notified the veteran of that 
decision by letter dated January 18, 1995, and he did not 
appeal.  

The only new evidence since the final January 1995 rating 
decision were lay statements from the veteran and his 
representative: 1) the December 1997 statement that a tank 
accident in Germany caused a right hip disability; 2) the 
February 1999 statement that the right hip disability started 
causing problems in 1974; and 3) the February 1999 statement 
that the veteran filed a notice of disagreement with the 
January 1995 rating decision.  The other lay statements since 
January 1995 were cumulative of evidence in the record prior 
to the January 1995 rating decision.  

The new lay statements were not material or probative.  
Although the veteran alleged that he was in a tank accident 
in Germany during service, the medical evidence did not 
include an in-service diagnosis or treatment of a right hip 
injury, and the record was otherwise silent regarding a tank 
accident.  Instead, the veteran's musculoskeletal system was 
normal at separation from service, and the veteran told the 
December 1991 examiners that he had been in good health until 
November 1991, over 15 years after service.  Although the 
veteran alleged that his right hip started causing problems 
in 1974, the veteran's musculoskeletal system was normal at 
the November 1974 separation examination.  In any event, the 
veteran is a lay person who is not competent to diagnose the 
cause of his disability.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Thus, the veteran was not competent to relate an in-service 
tank accident or other event to a right hip disability many 
years later.  

Although the veteran alleged that he filed a notice of 
disagreement with the January 1995 rating decision, the 
record showed that the veteran waited until December 1997 to 
file the next document, an application for service connection 
for rheumatoid arthritis, with the RO.  Even if this document 
had been a notice of disagreement, which it was not, it was 
filed well past the one-year deadline to timely file a notice 
of disagreement.  See 38 C.F.R. § 20.302(a) (1999).  
Accordingly, the claim is not reopened because the evidence 
since January 1995 is not material or probative.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

New and material evidence not having been received, the claim 
for service connection is not reopened, and entitlement to 
service connection for a right hip disability remains denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

